Case 2:16-cr-20460-MAG-RSW ECF No. 1383, PageID.16228 Filed 01/15/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

  UNITED STATES OF AMERICA,

                 Plaintiff,                                    Case No. 16-20460
                                                               Hon. Mark A. Goldsmith
  vs.

  LOMNIL JACKSON,

              Defendant.
  _______________________________/

                              OPINION & ORDER
               DENYING DEFENDANT LOMNIL JACKSON’S MOTION FOR
                          RECONSIDERATION (Dkt. 1378)

         On December 28, 2020, the Court denied Defendant Lomnil Jackson’s motion for

  compassionate release (Dkt. 1365). Specifically, the Court found the relevant sentencing factors

  listed in 18 U.S.C. § 3553(a) did not favor Jackson’s release. Subsequently, in a filing postmarked

  December 29, 2020, Jackson filed a notice of supplemental authority (Dkt. 1378). The Court treats

  this notice as a motion for reconsideration of the denial of his motion for compassionate release.

         The Court may grant a motion for reconsideration if the movant satisfactorily shows that:

  (1) a palpable defect mislead the parties and the Court; and (2) correcting the defect would result

  in a different disposition of the case. E.D. Mich. L.R. 7.1(h)(3). A defect is palpable if it is

  “obvious, clear, unmistakable, manifest, or plain.” Olson v. Home Depot, 321 F. Supp. 2d 872,

  874 (E.D. Mich. 2004). The Court will not grant a motion for reconsideration “that merely

  present[s] the same issues ruled upon by the court, either expressly or by reasonable implication.”

  Id.

         In the motion, Jackson largely repeats the arguments he made in his motion for

  compassionate release. However, he argues for the first time that, the § 3553(a) factors weigh in
Case 2:16-cr-20460-MAG-RSW ECF No. 1383, PageID.16229 Filed 01/15/21 Page 2 of 2




  favor of his release due to (1) the length of imprisonment Jackson has already served and (2) the

  fact that several of Jackson’s co-defendants have already been released. In its December 28, 2020

  opinion, the Court expressly considered the length of imprisonment Jackson has already served

  and found that the “significant time remaining on his sentence” weighs against his release. See

  Dkt. 1365 at 4. Further, although Jackson is correct that “the need to avoid unwarranted sentence

  disparities among defendants with similar records who have been found guilty of similar conduct”

  is one of the § 3553(a) factors, see 18 U.S.C. § 3553(a)(6), to the extent Jackson argues this sole

  factor must be determinative in the Court’s § 3553(a) factor analysis, Jackson is mistaken. District

  courts have broad discretion as to how they balance these factors. See United States v. Allen, 819

  F. App'x 418, 418 (6th Cir. 2020). As a result, “a defendant’s disagreement ‘with how the district

  court balanced the § 3553(a) factors’ in denying compassionate release ‘is not a sufficient ground

  for reversal.’” United States v. Austin, 825 F. App'x 324, 327 (6th Cir. 2020) (quoting United

  States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020)). Here, the Court is satisfied that, even if

  several of Jackson’s co-defendants have already been released, this fact alone does not alter the

  Court’s conclusion that the § 3553(a) factors do not balance in Jackson’s favor. For the reasons

  set forth in the December 28, 2020 opinion, the nature and circumstances of Jackson’s offenses

  and Jackson’s history and characteristics, the seriousness of Jackson’s offenses, and the need to

  protect the public from further crimes by Jackson all weigh against his release.

         Accordingly, Jackson’s motion for reconsideration (Dkt. 1378) is denied.

         SO ORDERED.

  Dated: January 15, 2021                              s/Mark A. Goldsmith
         Detroit, Michigan                             MARK A. GOLDSMITH
                                                       United States District Judge




                                                   2
